 



EXHIBIT 10.1



     [FORM OF] CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) dated as
of [•], between Kos Pharmaceuticals, Inc., a Florida corporation (the
“Company”), and [NAME] (the “Executive”).
          WHEREAS the Executive is a skilled and dedicated employee of the
Company who has important management responsibilities and talents that benefit
the Company;
          WHEREAS the Board of Directors of the Company (the “Board”) considers
it essential to the best interests of the Company and its shareholders to assure
that the Company and its subsidiaries will have the continued dedication of the
Executive, notwithstanding the possibility, threat or occurrence of a Change in
Control (as defined below); and
          WHEREAS the Board believes that it is imperative to diminish the
distraction of the Executive by virtue of the uncertainties and risks created by
the circumstances surrounding a Change in Control and to ensure the Executive’s
full attention to the Company and its subsidiaries during such a period of
uncertainty;
          NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
          SECTION 1. Definitions. For purposes of this Agreement, the following
terms shall have the meanings set forth below:
     (a) “280G Gross-Up Payment” shall have the meaning set forth in
Section 5(a).
     (b) “Accounting Firm” shall have the meaning set forth in Section 5(b).
     (c) “Accrued Rights” shall have the meaning set forth in Section 4(a)(v).
     (d) “Affiliate(s)” means, with respect to any specified Person, any other
Person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with such specified
Person.
     (e) “Annual Base Salary” shall mean the Executive’s annual rate of base
salary in effect immediately prior to the Termination Date.
     (f) “Annual Bonus” means 110% of the average of the regular annual cash
bonuses (excluding special or one-time bonuses) actually paid to the Executive
in

 



--------------------------------------------------------------------------------



 



each of the two full years prior to the year in which the Termination Date
occurs, provided that, in the event that the Executive has not been employed for
a sufficient period of time to have been eligible for two such bonuses (whether
or not any bonus was actually paid), “Annual Bonus” shall be calculated on the
basis of the average of the regular annual cash bonuses (excluding special or
one-time bonuses) actually paid to other officers of similar position in each of
the two full years prior to the year in which the Termination Date occurs.
          (g) “Cause” means the occurrence of any one of the following:
          (i) the Executive is convicted of, or pleads guilty or nolo contendere
to, (A) a misdemeanor that involves moral turpitude or that involves
misappropriation of the assets of the Company or a Subsidiary or (B) a felony;
          (ii) the Executive commits one or more acts or omissions constituting
fraud or other willful misconduct that have a materially detrimental effect on
the Company;
          (iii) the Executive continually and willfully fails, for at least
14 days following written notice from the Company, to perform substantially the
Executive’s employment duties (other than as a result of incapacity due to
physical or mental illness or after delivery by the Executive of a Notice of
Termination for Good Reason); or
          (iv) the Executive commits a violation of any of the Company’s
policies (including the Company’s Code of Business Conduct and Ethics, as in
effect from time to time) that is materially detrimental to the best interests
of the Company.
          (h) “Change in Control” means any corporation or other entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) other
than the Controlling Shareholders becomes the beneficial owner, directly or
indirectly, of all of the outstanding shares of common stock of the Company.
          (i) “Change in Control Date” means the date on which a Change in
Control occurs (if any).
          (j) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated thereunder.
          (k) “Controlling Shareholders” means, collectively, the group of
shareholders set forth in the Schedule 13D filed with the Securities and
Exchange Commission on September 12, 2006, consisting of Michael Jaharis, Mary
Jaharis, Wilson Point Holdings, LP, Cubs Management, LLC, Kos Investments, Inc.,
Kos Holdings, Inc., Kathryn Jaharis, Steven Jaharis and Jaharis Holdings, Inc,
LLC.
          (l) “Disability” shall have the meaning set forth in Section 4(b)(ii).
          (m) “Effective Date” shall have the meaning set forth in Section 2.

2



--------------------------------------------------------------------------------



 



          (n) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, or any successor statute thereto.
          (o) “Excise Tax” means the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such tax.
          (p) “Good Reason” means, without the Executive’s express written
consent, the occurrence of any one or more of the following:
               (i) any reduction in the authority, duties, titles or
responsibilities held by the Executive immediately prior to the Change in
Control Date or any assignment to the Executive of duties or responsibilities
that are inconsistent with the Executive’s status, offices, titles and reporting
relationships as in effect immediately prior to the Change in Control Date, but
excluding for this purpose a reduction or assignment that is remedied by the
Company within 30 business days after receipt of notice thereof given by the
Executive;
               (ii) any reduction in the annual base salary, annual bonus,
annual incentive opportunity, long term incentive opportunity or other
compensation or benefits of the Executive as in effect immediately prior to the
Change in Control Date, other than a reduction that is remedied by the Company
within 30 business days after receipt of notice thereof given by the Executive;
               (iii) any change of the Executive’s principal place of employment
to a location more than 50 miles from the Executive’s principal place of
employment immediately prior to the Change in Control Date (other than a change
that is remedied within 30 business days after receipt of notice thereof given
by the Executive);
               (iv) any failure of the Company to pay the Executive any
compensation when due (other than a failure that is remedied within 30 business
days after receipt of written notice thereof given by the Executive);
               (v) delivery by the Company or any Subsidiary of a written notice
to the Executive of the intent to terminate the Executive’s employment for any
reason, other than Cause or Disability, in each case in accordance with this
Agreement, regardless of whether such termination is intended to become
effective during or after the Protection Period; or
               (vi) any failure by the Company to comply with and satisfy the
requirements of Section 10(c) (other than a failure that is remedied within 30
business days after receipt of written notice thereof given by the Executive).
               The Executive’s right to terminate employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. A termination of employment by the Executive for Good Reason for
purposes of this Agreement shall be effectuated by giving the Company written
notice (“Notice of Termination for Good Reason”) of the termination setting
forth in reasonable detail the specific conduct of the Company that constitutes
Good Reason and the specific provisions of this Agreement on

3



--------------------------------------------------------------------------------



 



which the Executive relied. Unless the parties agree otherwise, a termination of
employment by the Executive for Good Reason shall be effective on the 30th day
following the date when the Notice of Termination for Good Reason is given,
unless the Company elects to treat such termination as effective as of an
earlier date; provided, however, that so long as an event that constitutes Good
Reason occurs during the Protection Period, for purposes of the payments,
benefits and other entitlements set forth herein, the termination of the
Executive’s employment pursuant thereto shall be deemed to occur during the
Protection Period. If the Executive continues to provide services to the Company
after one of the events giving rise to Good Reason has occurred, the Executive
shall not be deemed to have consented to such event or to have waived the
Executive’s right to terminate his or her employment for Good Reason in
connection with such event. In all cases, the Executive shall give the Company
five days written notice after the occurrence of any event that constitutes Good
Reason.
          (q) “Notice of Termination for Good Reason” shall have the meaning set
forth in Section 1(p).
          (r) “Payment” means any payment, benefit or distribution (or
combination thereof) by the Company, any of its Affiliates or any trust
established by the Company or its Affiliates, to or for the benefit of the
Executive, whether paid, payable, distributed, distributable or provided
pursuant to this Agreement or otherwise, including any payment, benefit or other
right that constitutes a “parachute payment” within the meaning of Section 280G
of the Code.
          (s) “Person” means a “person” (as such term is used in Section 13(d)
of the Exchange Act.
          (t) “Protection Period” means the period commencing on the Change in
Control Date and ending on the first anniversary thereof.
          (u) “Qualifying Termination” means any termination of the Executive’s
employment (i) by the Company, other than for Cause, death or Disability, that
is effective (or with respect to which the Executive is given written notice)
during the Protection Period or (ii) by the Executive for Good Reason during the
Protection Period.
          (v) “Section 409A Tax” shall have the meaning set forth in Section 6.
          (w) “Subsidiary” means any entity in which the Company, directly or
indirectly, possesses 50% or more of the total combined voting power of all
classes of its stock.
          (x) “Successor” shall have the meaning set forth in Section 10(c).
          (y) “Termination Date” means the date (if any) on which the
termination of the Executive’s employment, in accordance with the terms of this
Agreement, is effective.
          (z) “Underpayment” shall have the meaning set forth in Section 5(b).

4



--------------------------------------------------------------------------------



 



          SECTION 2. Effectiveness and Term. This Agreement shall become
effective as of the date hereof (the “Effective Date”) and shall remain in
effect until the second anniversary of the Effective Date. Notwithstanding the
foregoing, in the event of a Change in Control during the term of this
Agreement, this Agreement shall not thereafter terminate, and the term hereof
shall be extended, until the Company and its Subsidiaries have performed all
their obligations hereunder with no future performance being possible; provided,
however, that this Agreement shall only be effective with respect to the first
Change in Control that occurs during the term of this Agreement.
          SECTION 3. Impact of a Change in Control on Equity Compensation
Awards. Effective as of any Change in Control Date during the term of this
Agreement, notwithstanding any provision to the contrary in any of the Company’s
equity-based, equity-related or other long-term incentive compensation plans,
practices, policies and programs (including the Company’s 1996 Stock Option Plan
and 2006 Incentive Plan) or any award agreements thereunder, (a) all outstanding
stock options, stock appreciation rights, restricted shares and similar rights
and awards then held by the Executive that are unexercisable or otherwise
unvested shall automatically become fully vested and immediately exercisable, as
the case may be, (b) all outstanding equity-based, equity-related and other
long-term incentive awards then held by the Executive that are subject to
performance-based vesting criteria shall automatically become fully vested and
earned at a deemed performance level equal to the maximum performance level with
respect to such awards and (c) all other outstanding equity-based,
equity-related and long-term incentive awards, to the extent not covered by the
foregoing clause (a) or (b), then held by the Executive that are unvested or
subject to restrictions or forfeiture shall automatically become fully vested
and all restrictions and forfeiture provisions related thereto shall lapse.
          SECTION 4. Termination of Employment. (a) Qualifying Termination.
Subject to Section 4(a)(vi), in the event of a Qualifying Termination, the
Executive shall be entitled to the following payments and benefits:
               (i) Severance Pay. The Company shall pay the Executive an amount
equal to [MULTIPLE] (the “Multiple”) times the sum of (A) the Executive’s Annual
Base Salary (without regard to any reduction giving rise to Good Reason) and
(B) the Executive’s Annual Bonus, in a lump-sum payment payable on the tenth
business day after the date the release described in Section 4(a)(vi) becomes
effective and irrevocable (the “Release Effective Date”); provided, however,
that such amount shall be paid in lieu of, and the Executive hereby waives the
right to receive, any other cash severance payment relating to salary or bonus
continuation, or any other severance payments or benefits, the Executive is
otherwise eligible to receive upon termination of employment under any severance
plan, practice, policy or program of the Company or any Subsidiary or under any
agreement between the Company and the Executive.
               (ii) Prorated Annual Bonus. The Company shall pay the Executive
an amount equal to the product of (A) the Executive’s target annual bonus for
the year in which the Termination Date occurs (assuming all individual and
business criteria are met at target levels) and (B) a fraction, the numerator of
which is the number of days in the

5



--------------------------------------------------------------------------------



 



current fiscal year through the Termination Date, and the denominator of which
is 365, in a lump-sum payment on the tenth business day after the Release
Effective Date.
               (iii) Continued Welfare Benefits. The Company shall continue to
provide for a number of years equal to the Multiple health, welfare and fringe
benefits to the Executive and the Executive’s spouse and dependents (in each
case, provided in an applicable plan) at least equal to the levels of benefits
provided by the Company and its Subsidiaries immediately prior to the Change in
Control Date. Nothing in this Section 4(a)(iii) shall operate to reduce, or be
construed as reducing, the Executive’s group health plan continuation rights
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, in
any manner.
               (iv) Outplacement Counseling. The Company shall make available to
the Executive executive level outplacement services, provided that the cost of
such services shall not exceed $50,000.
               (v) Accrued Rights. The Executive shall be entitled to
(A) payments of any unpaid annual base salary or other amount earned or accrued
through the Termination Date and for reimbursement of any unreimbursed business
expenses incurred through the Termination Date, (B) the full amount of
Executive’s annual bonus for the fiscal year immediately prior to the fiscal
year in which the Termination Date occurs in the event that the annual bonus for
such prior fiscal year has not been paid to the Executive by the Termination
Date, and (C) any vested payments or benefits explicitly set forth in any other
written agreements or benefit plans in which the Executive participates (except
for other severance payments and benefits waived under Section 4(a)(i)) (the
rights to such payments, the “Accrued Rights”).
               (vi) Release of Claims. Notwithstanding any provision of this
Agreement to the contrary, the Company shall not be obligated to make any
payments or provide any benefits described in this Section 4(a), other than
payments or benefits in respect of the Accrued Rights, unless and until such
time as the Executive has executed and delivered a Separation Agreement and
Release substantially in the form of Exhibit A hereto, which may be modified to
comply with applicable laws to the extent necessary to obtain a general release
of claims, except that no such modification may affect the Executive’s rights to
any payments or benefits under this Agreement or impose any additional
restriction or limitation on the activities of the Executive following
termination of employment beyond the general release of claims, and such release
has become effective and irrevocable in accordance with its terms.
          (b) Non-Qualifying Termination. (i) In the event of any termination of
Executive’s employment other than a Qualifying Termination (including a
termination of employment as a result of death or Disability), the Executive
shall not be entitled to any additional payments or benefits from the Company
under this Section 4, other than payments or benefits with respect to the
Accrued Rights.
               (ii) For purposes of this Agreement, the Executive shall be
deemed to have a “Disability” in the event of the Executive’s absence for a
period of 180

6



--------------------------------------------------------------------------------



 



consecutive business days as a result of incapacity due to a physical or mental
condition, illness or injury which is determined to be total and permanent by a
physician mutually acceptable to the Company and the Executive or the
Executive’s legal representative (such acceptance not to be unreasonably
withheld) after such physician has completed an examination of the Executive.
The Executive agrees to make himself available for such examination upon the
reasonable request of the Company, and the Company shall be responsible for the
cost of such examination.
          SECTION 5. Certain Additional Payments by the Company.
(a) Notwithstanding anything in this Agreement to the contrary and except as set
forth below, in the event it shall be determined that any Payment that is paid
or payable to or for the benefit of the Executive during the term of this
Agreement would be subject to the Excise Tax, the Executive shall be entitled to
receive an additional payment (a “280G Gross-Up Payment”) in an amount such
that, after payment by the Executive of all taxes (and any interest or penalties
imposed with respect to such taxes), including any income and employment taxes
and Excise Taxes imposed upon the 280G Gross-Up Payment, the Executive retains
an amount of the 280G Gross-Up Payment equal to the Excise Tax imposed upon such
Payments. The Company’s obligation to make 280G Gross-Up Payments under this
Section 5 shall not be conditioned upon the Executive’s termination of
employment and shall survive and apply after the Executive’s termination of
employment. At the time of any Payment during the period of this Agreement’s
effectiveness, the Company shall provide the Executive a written description of
the application of the Excise Tax (if any) to such Payment.
          (b) Subject to the provisions of Section 5(c), all determinations
required to be made under this Section 5, including whether and when a 280G
Gross-Up Payment is required, the amount of such 280G Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made in
accordance with the terms of this Section 5 by a nationally recognized certified
public accounting firm that shall be designated by the Company (other than the
Company’s regular auditor) (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment or such earlier time as is requested by the Company. For
purposes of determining the amount of any 280G Gross-Up Payment, the Executive
shall be deemed to pay Federal income tax at the highest marginal rate
applicable to individuals in the calendar year in which any such 280G Gross-Up
Payment is to be made and deemed to pay state and local income taxes at the
highest marginal rates applicable to individuals in the jurisdictions in which
the Executive is subject to tax in the calendar year in which any such 280G
Gross-Up Payment is to be made, net of the maximum reduction in Federal income
taxes that can be obtained from deduction of state and local taxes, taking into
account limitations applicable to individuals subject to Federal income tax at
the highest marginal rate. All fees and expenses of the Accounting Firm shall be
borne solely by the Company. Any 280G Gross-Up Payment, as determined pursuant
to this Section 5, shall be paid by the Company to the Executive within five
business days of the receipt of the Accounting Firm’s determination. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall so indicate to the Executive in writing. Any determination by the
Accounting Firm shall be

7



--------------------------------------------------------------------------------



 



binding upon the Company and the Executive. As a result of the uncertainty in
the application of the Excise Tax, at the time of the initial determination by
the Accounting Firm hereunder, it is possible that the amount of the 280G
Gross-Up Payment determined by the Accounting Firm to be due to the Executive,
consistent with the calculations required to be made hereunder, will be lower
than the amount actually due, including any interest and penalties (an
“Underpayment”). In the event the Company exhausts its remedies pursuant to
Section 5(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be paid by the Company to the
Executive within five business days of the receipt of the Accounting Firm’s
determination.
          (c) The Executive shall notify the Company in writing of any written
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of a 280G Gross-Up Payment. Such notification shall be
given as soon as practicable, but no later than ten business days after the
Executive is informed in writing of such claim. Failure to give timely notice
shall not prejudice the Executive’s right to 280G Gross-Up Payments and rights
of indemnity under this Section 5. The Executive shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which the Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that the Company desires to
contest such claim, the Executive shall (i) give the Company any information
reasonably requested by the Company relating to such claim, (ii) take such
action in connection with contesting such claim as the Company shall reasonably
request in writing from time to time, including accepting legal representation
with respect to such claim by an attorney reasonably selected by the Company,
(iii) cooperate with the Company in good faith in order effectively to contest
such claim and (iv) permit the Company to participate in any proceedings
relating to such claim; provided, however, that the Company shall bear and pay
directly all costs and expenses (including additional income taxes, interest and
penalties) incurred in connection with such contest, and shall indemnify and
hold the Executive harmless, on an after-tax basis, for any Excise Tax or income
tax (including interest or penalties) imposed as a result of such representation
and payment of costs and expenses. Without limitation on the foregoing
provisions of this Section 5(c), the Company shall control all proceedings taken
in connection with such contest, and, at its sole discretion, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the applicable taxing authority in respect of such claim and may, at its
sole discretion, either direct the Executive to pay the tax claimed and sue for
a refund or contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that (A) if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis, and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties)

8



--------------------------------------------------------------------------------



 



imposed with respect to such advance or with respect to any imputed income in
connection with such advance and (B) if such contest results in any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Executive with respect to which such contested amount is claimed to be due,
such extension must be limited solely to such contested amount. Furthermore, the
Company’s control of the contest shall be limited to issues with respect to
which the 280G Gross-Up Payment would be payable hereunder, and the Executive
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.
          (d) If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 5(c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company’s complying with the requirements of Section 5(c)) promptly pay to the
Company the amount of such refund received (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 5(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of the 30-day period after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of 280G Gross-Up Payment
required to be paid.
          SECTION 6. Section 409A. It is the intention of the Company and the
Executive that the provisions of this Agreement comply with Section 409A of the
Code, and all provisions of this Agreement shall be construed and interpreted in
a manner consistent with Section 409A of the Code. To the extent necessary to
avoid imposition of any additional tax or interest penalties under Section 409A
(such tax and interest penalties, a “Section 409A Tax”), notwithstanding the
timing of payment provided in any other Section of this Agreement, the timing of
any payment, distribution or benefit pursuant to this Agreement shall be subject
to a six-month delay in a manner consistent with Section 409A(a)(2)(B)(i) of the
Code, provided that (a) the Executive shall be credited with interest in respect
of such payment, distribution or benefit during such six-month period at the
rate set forth in Section 12 and (b) if the Executive dies during such six-month
period, any such delayed payments shall not be further delayed, and shall be
immediately payable to the Executive’s devisee, legatee or other designee or,
should there be no such designee, to the Executive’s estate in accordance with
the applicable provisions of this Agreement. From and after the Effective Date
and for the remainder of the term of this Agreement, (i) the Company shall
administer and operate this Agreement in compliance with Section 409A of the
Code and any rules, regulations or other guidance promulgated thereunder as in
effect from time to time and (ii) in the event that the Company determines that
any provision of this Agreement or any such plan or arrangement does not comply
with Section 409A of the Code or any such rules, regulations or guidance and
that the Executive may become subject to a Section 409A Tax, the Company and the
Executive shall negotiate in good faith to amend or modify such provision to
avoid the application of such Section 409A Tax, provided that such amendment or
modification shall not (and the Executive shall not be obligated to consent

9



--------------------------------------------------------------------------------



 



to any such amendment or modification that would) reduce the economic value to
the Executive of such provision.
          SECTION 7. No Mitigation or Offset; Enforcement of this Agreement.
(a) The Company’s obligation to make the payments provided for in this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, except as otherwise expressly provided for in
this Agreement, such amounts shall not be reduced whether or not the Executive
obtains other employment.
          (b) The Company shall reimburse, upon the Executive’s demand, any and
all reasonable legal fees and expenses that the Executive may incur in good
faith as a result of any contest, dispute or proceeding (regardless of whether
formal legal proceedings are ever commenced and regardless of the outcome
thereof and including all stages of any contest, dispute or proceeding) by the
Company against the Executive (or, in the event that the Executive is the
prevailing party, by the Executive against the Company), with respect to the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest regarding the amount of any payment owed pursuant to this Agreement),
and shall indemnify and hold the Executive harmless, on an after-tax basis, for
any tax (including Excise Tax) imposed on the Executive as a result of payment
by the Company of such legal fees and expenses.
          SECTION 8. Non-Exclusivity of Rights. Nothing in this Agreement shall
prevent or limit the Executive’s Accrued Rights.
          SECTION 9. Withholding. The Company may deduct and withhold from any
amounts payable under this Agreement such Federal, state, local, foreign or
other taxes as are required to be withheld pursuant to any applicable law or
regulation.
          SECTION 10. Assignment. (a) This Agreement is personal to the
Executive and, without the prior written consent of the Company, shall not be
assignable by the Executive otherwise than by will or the laws of descent and
distribution, and any assignment in violation of this Agreement shall be void.
          (b) Notwithstanding the foregoing Section 10(a), this Agreement and
all rights of the Executive hereunder shall inure to the benefit of, and be
enforceable by, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to him or her
hereunder if he or she had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee or other designee or, should there be no such
designee, to the Executive’s estate.

10



--------------------------------------------------------------------------------



 



          (c) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company (a “Successor”) to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. As used in this Agreement and the Separation
Agreement and Release, (i) the term “Company” shall mean the Company as
hereinbefore defined and any Successor and any permitted assignee to which this
Agreement is assigned and (ii) the term “Board” shall mean the Board as
hereinbefore defined and the board of directors or equivalent governing body of
any Successor and any permitted assignee to which this Agreement is assigned.
          SECTION 11. Dispute Resolution. (a) Except as otherwise specifically
provided herein, the Executive and the Company each hereby irrevocably submit to
the exclusive jurisdiction of any state court located within the State of New
Jersey over any dispute arising out of or relating to this Agreement. Except as
otherwise specifically provided in this Agreement, the parties undertake not to
commence any suit, action or proceeding arising out of or relating to this
Agreement in a forum other than a forum described in this Section 11(a);
provided, however, that nothing herein shall preclude the Company or the
Executive from bringing any suit, action or proceeding in any other court for
the purposes of enforcing the provisions of this Section 11 or enforcing any
judgment obtained by the Company or the Executive.
          (b) The agreement of the parties to the forum described in Section
11(a) is independent of the law that may be applied in any suit, action or
proceeding and the parties agree to such forum even if such forum may under
applicable law choose to apply non-forum law. The parties hereby waive, to the
fullest extent permitted by applicable law, any objection that they now or
hereafter have to personal jurisdiction or to the laying of venue of any such
suit, action or proceeding brought in an applicable court described in
Section 11(a), and the parties agree that they shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court. The parties agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in Section 11(a) shall be
conclusive and binding upon the parties and may be enforced in any other
jurisdiction.
          (c) The parties hereto irrevocably consent to the service of any and
all process in any suit, action or proceeding arising out of or relating to this
Agreement by the mailing of copies of such process to such party at such party’s
address specified in Section 18.
          (d) Each party hereto hereby waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding arising out of or relating to this Agreement. Each
party hereto (i) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such party would not,
in the event of any suit, action or proceeding, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other parties hereto

11



--------------------------------------------------------------------------------



 



have been induced to enter into this Agreement by, among other things, the
mutual waiver and certifications in this Section 11(d).
          SECTION 12. Default in Payment. Any payment not made within ten
business days after it is due in accordance with this Agreement shall thereafter
bear interest, compounded annually, at the prime rate in effect from time to
time at Citibank, N.A., or any successor thereto.
          SECTION 13. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE MADE
IN THE STATE OF NEW JERSEY, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW JERSEY WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.
          SECTION 14. Amendment; No Waiver. No provision of this Agreement may
be amended, modified, waived or discharged except by a written document signed
by the Executive and a duly authorized officer of the Company; provided that,
prior to the Change in Control Date, this Agreement may be amended or modified,
without the Executive’s consent, through a resolution duly adopted by the Board.
The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. No failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party, which
are not set forth expressly in this Agreement.
          SECTION 15. Severability. If any term or provision of this Agreement
is invalid, illegal or incapable of being enforced by any applicable law or
public policy, all other conditions and provisions of this Agreement shall
nonetheless remain in full force and effect so long as the economic and legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party. Upon any such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
          SECTION 16. Entire Agreement. This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the parties hereto in

12



--------------------------------------------------------------------------------



 



respect of the subject matter contained herein is hereby terminated and
canceled. None of the parties shall be liable or bound to any other party in any
manner by any representations and warranties or covenants relating to such
subject matter except as specifically set forth herein.
          SECTION 17. Survival. The rights and obligations of the parties under
the provisions of this Agreement, including Sections 4, 5, 6, 7, 10, 11 and 12,
shall survive and remain binding and enforceable, notwithstanding the expiration
of the Protection Period or the term of this Agreement, the termination of the
Executive’s employment with the Company for any reason or any settlement of the
financial rights and obligations arising from the Executive’s employment
hereunder, to the extent necessary to preserve the intended benefits of such
provisions.
          SECTION 18. Notices. All notices or other communications required or
permitted by this Agreement will be made in writing and all such notices or
communications will be deemed to have been duly given when delivered or (unless
otherwise specified) mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed as follows:

     
If to the Company:
  Kos Pharmaceuticals, Inc.
 
  1 Cedar Brook Drive
 
  Cranbury, NJ 08512-3618
 
   
 
  Attention: Executive Vice President, General Counsel and Corporate Secretary
 
   
 
  Fax: 609-495-0907
 
   
If to the Executive:
  At the address for the Executive most recently on file with the Company

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
          SECTION 19. Headings and References. The headings of this Agreement
are inserted for convenience only and neither constitute a part of this
Agreement nor affect in any way the meaning or interpretation of this Agreement.
When a reference in this Agreement is made to a Section, such reference shall be
to a Section of this Agreement unless otherwise indicated.
          SECTION 20. Counterparts. This Agreement may be executed in one or
more counterparts (including via facsimile), each of which shall be deemed to be
an original, but all of which together shall constitute one and the same
instrument.
          SECTION 21. Interpretation. For purposes of this Agreement, the words
“include” and “including”, and variations thereof, shall not be deemed to be
terms of limitation but rather shall be deemed to be followed by the words
“without limitation”.

13



--------------------------------------------------------------------------------



 



     The term “or” is not exclusive. The word “extent” in the phrase “to the
extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”.

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.

            KOS PHARMACEUTICALS, INC.,
      By: /s/       Name:         Title:           [EXECUTIVE],
      By: /s/       Name:         Title:      

15



--------------------------------------------------------------------------------



 



         

EXHIBIT A
SEPARATION AGREEMENT AND RELEASE
     I. Release. For good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the undersigned, with the intention
of binding himself/herself, his/her heirs, executors, administrators and
assigns, does hereby release and forever discharge Kos Pharmaceuticals, Inc., a
Florida corporation , [to be amended, if necessary, to add or identify any
additional or other entity that may be the Executive’s employer at the time of
the Qualifying Termination set forth in Section 4 of that certain Change in
Control Severance Agreement between the Executive and Company] (the “Company”),
and its or their parents, subsidiaries, affiliates, predecessors, successors,
and/or assigns, past, present, and future, together with its and their officers,
directors, executives, agents, employees, and employee benefits plans (and the
trustees, administrators, fiduciaries and insurers of such plans), past,
present, and future (collectively, the “Released Parties”), from any and all
claims, actions, causes of action, demands, rights, damages, debts, accounts,
suits, expenses, attorneys’ fees and liabilities of whatever kind or nature in
law, equity, or otherwise, whether now known or unknown (collectively, the
“Claims”), which the undersigned now has, owns or holds, or has at any time
heretofore had, owned or held against any Released Party, from the beginning of
time to the date of the Executive’s execution of this Separation Agreement and
Release, including, without limitation, any Claims arising out of or in any way
connected with the undersigned’s employment relationship with the Company, its
subsidiaries, predecessors or affiliated entities, or the termination thereof,
under any Federal, state or local statute, rule, or regulation, or principle of
common, tort or contract law, including but not limited to, the Family and
Medical Leave Act of 1993, as amended (the “FMLA”), 29 U.S.C. §§ 2601 et seq.,
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et
seq., the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621 et seq., the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.
§§ 12101 et seq., the Worker Adjustment and Retraining Notification Act of 1988,
as amended, 29 U.S.C. §§ 2101 et seq., the Employee Retirement Income Security
Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq., and all other Federal,
state, or local statutes, regulations or laws (including but not limited to the
New Jersey Conscientious Employee Protection Act, if applicable); provided,
however, that nothing herein shall release the Company of its obligations under
that certain Change in Control Severance Agreement (the “Agreement”) between the
undersigned and the Company (including the Accrued Rights (as defined therein)).
Except as set forth in Section II below, the undersigned understands that, as a
result of executing this Separation Agreement and Release, he/she will not have
the right to assert that the Company or any other Released Party unlawfully
terminated his/her employment or violated any of his/her rights in connection
with his/her employment or otherwise.
     The undersigned affirms that he/she is not presently party to any Claim,
complaint or action against any Released Party in any forum or form and that
he/she

 



--------------------------------------------------------------------------------



 



knows of no facts which may lead to any Claim, complaint or action being filed
against any Released Party in any forum by the undersigned or by any agency,
group, etc. The undersigned further affirms that he/she has been paid and/or has
received all leave (paid or unpaid), compensation, wages, bonuses, commissions,
and/or benefits to which he/she may be entitled and that no other leave (paid or
unpaid), compensation, wages, bonuses, commissions and/or benefits are due to
him/her from the Company and its subsidiaries, except as specifically provided
in this Separation Agreement and Release. The undersigned furthermore affirms
that he/she has no known workplace injuries or occupational diseases and has
been provided and/or has not been denied any leave requested under the FMLA. If
any agency or court assumes jurisdiction of any such Claim, complaint or action
against any Released Party on behalf of the undersigned, the undersigned hereby
waives any right to individual monetary or other relief.
     The undersigned further declares and represents that he/she has carefully
read and fully understands the terms of this Separation Agreement and Release
and that, through this document, he/she is hereby advised to consult with an
attorney prior to executing this Separation Agreement and Release, that he/she
may take up to and including 21 days from receipt of this Separation Agreement
and Release, to consider whether to sign this Separation Agreement and Release,
that he/she may revoke this Separation Agreement and Release within seven
calendar days after signing it by delivering to the Company written notification
of revocation (and that this Separation Agreement and Release shall not become
effective or enforceable until the expiration of such revocation period), and
that he/she knowingly and voluntarily, of his/her own free will, without any
duress, being fully informed and after due deliberate action, accepts the terms
of and signs the same as his own free act.
     II. Protected Rights. The Company and the undersigned agree that nothing in
this Separation Agreement and Release is intended to or shall be construed to
affect, limit or otherwise interfere with any non-waivable right of the
undersigned under any Federal, state or local law, including the right to file a
charge or participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or to exercise any other right that
cannot be waived under applicable law. The undersigned is releasing, however,
his/her right to any monetary recovery or relief should the EEOC or any other
agency pursue Claims on his/her behalf. Further, should the EEOC or any other
agency obtain monetary relief on his/her behalf, the undersigned assigns to the
Company all rights to such relief.
     III. Nonsolicitation/Non-Interference with Business Relationships. The
undersigned further agrees that during the period of years equal to the Multiple
(as defined in the Agreement) commencing on the date of his/her termination of
employment with the Company or its subsidiaries, he/she will not, directly or
indirectly, (i) solicit or recruit any person who is at such time, or who at any
time during the six-month period prior to such solicitation or recruitment had
been, an employee of, or exclusive consultant then under contract with, the
Company or its subsidiaries, without the Company’s prior written consent;
(ii) solicit or encourage any employee of the Company or its subsidiaries to
leave the employment of the Company or its subsidiaries; (iii) intentionally
interfere with the relationship of the Company or any of its subsidiaries with
any employee of, or

2



--------------------------------------------------------------------------------



 



exclusive consultant then under contract with, the Company or any such
subsidiary; or (iv) intentionally interfere with, disrupt or attempt to disrupt
any past, present or prospective relationship, contractual or otherwise, between
the Company or any of its subsidiaries, on the one hand, and any of their
respective customers or suppliers, on the other hand.
     IV. Equitable Remedies. The undersigned acknowledges that a violation by
the undersigned of any of the covenants contained in Section III may cause
irreparable damage to the Company and its subsidiaries in an amount that would
be material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate. Accordingly, the undersigned agrees
that, notwithstanding any provision of this Separation Agreement and Release to
the contrary, the Company may be entitled (without the necessity of showing
economic loss or other actual damage) to injunctive relief (including temporary
restraining orders, preliminary injunctions and/or permanent injunctions) in any
court of competent jurisdiction for any actual or threatened breach of any of
the covenants set forth in Section III in addition to any other legal or
equitable remedies it may have.
     V. Third-Party Litigation. The undersigned agrees to be available to the
Company and its affiliates on a reasonable basis in connection with any pending
or threatened claims, charges or litigation in which the Company or any of its
affiliates is now or may become involved, or any other claims or demands made
against or upon the Company or any of its affiliates, regardless of whether or
not the undersigned is a named defendant in any particular case.
     VI. Return of Property. The undersigned shall return to the Company on or
before [10 DAYS AFTER TERMINATION DATE], all property of the Company in the
undersigned’s possession or subject to the undersigned’s control, including
without limitation any laptop computers, keys, credit cards, cellular telephones
and files. The undersigned shall not alter any of the Company’s records or
computer files in any way after [TERMINATION DATE].
     VII. Confidential Information. The undersigned acknowledges that
Confidential Information (as defined below) is a valuable asset of the Company
and that unauthorized disclosure or utilization thereof could be detrimental to
the Company. The undersigned, therefore, shall not, after the term of employment
with the Company, disclose in any way or to any extent, to any person or
organization other than the Company, or utilize for the benefit or profit of the
undersigned or any other person or organization other than the Company, any
Confidential Information, except (a) as may be authorized in writing in advance
by the Company; (b) is publicly available or becomes publicly available other
than through a breach of this document by the undersigned or, based on the
undersigned’s knowledge, the breach of this document by others; and (c) upon
prior notification to the Company, the undersigned may be required by law to
disclose. “Confidential Information” means information disclosed — whether
orally or in writing — to the undersigned, or otherwise known to the undersigned
as a direct or indirect result of his or her employment by the Company,
concerning (i) the Company’s products, patent applications, research activities,
formulations, processes, protocols,

3



--------------------------------------------------------------------------------



 



procedures, other intellectual properties, machines, services, and all matters
having to do with the business or operations of the Company, including, but not
limited to, all information of any type related to research, product
development, manufacturing, quality matters, purchasing, finance, data
processing, engineering, facilities, marketing, merchandising and selling,
personnel, organization matters, policy matters, legal and other corporate
affairs and (ii) information of any type about any third party with which the
Company is in technical or commercial cooperation, acquired by the undersigned,
directly or indirectly, in connection with his or her employment by the Company.
Included in the foregoing definition by way of illustration, but not limitation,
are such items as research projects, findings or reports, business plans and
projections, formulae, processes, methods of manufacture, computer programs,
sales, costs, pricing data, regulatory matters, operating procedures,
information about employees and personnel practices, and lists of investigators,
consultants, suppliers and customers. The undersigned agrees not to remove any
Confidential Information from the Company, not to request that others do so on
the undersigned’s behalf and to return any Confidential Information currently in
the undersigned’s possession to the Company.
     VIII. Severability. If any term or provision of this Separation Agreement
and Release is invalid, illegal or incapable of being enforced by any applicable
law or public policy, all other conditions and provisions of this Separation
Agreement and Release shall nonetheless remain in full force and effect so long
as the economic and legal substance of the transactions contemplated by this
Separation Agreement and Release is not affected in any manner materially
adverse to any party.
     IX. GOVERNING LAW. THIS SEPARATION AGREEMENT AND RELEASE SHALL BE DEEMED TO
BE MADE IN THE STATE OF NEW JERSEY, AND THE VALIDITY, INTERPRETATION,
CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF NEW JERSEY WITHOUT REGARD TO ITS PRINCIPLES OF
CONFLICTS OF LAW.
     Effective on the eighth calendar day following the date set forth below.

            KOS PHARMACEUTICALS, INC.,
      By: /s/       Name:         Title:           EMPLOYEE,
      By: /s/       [NAME]           

Date Signed:_________________________

4